VIRGINIA:
       In the Supreme Court of Virginia held at the Supreme Court Building in the
City of Richmond on Friday the 29th day of September, 2017.

Mark Thomas Howsare,                                                                     Appellant,

against             Record No. 160414
                    Court of Appeals No. 0106-15-4

Commonwealth of Virginia,                                                                Appellee.


                                  Upon a Petition for Rehearing


       Upon consideration of the petition of the appellant to grant a rehearing of the judgment
rendered herein on June 1, 2017, it is ordered that the rehearing is granted.
       It appearing to the Court from the record that the appellant did in fact assign error to the
trial court’s granting Instruction 6 and the Court of Appeals’ affirming that ruling, the statement
in this Court’s opinion to the contrary is in error. Howsare’s appeal was granted but was limited
to his assignments of error 1 and 2 and all other assignments of error, including those relating to
Instruction 6, were rejected and were not before the Court on appeal.
       Accordingly, it is ordered that the opinion be corrected and the words appearing on page
3 of the slip opinion, lines 18 and 19, reading “but not assigned as error on appeal,” are deleted.
The remaining parts of the opinion and the Court’s judgment affirming the judgment of the Court
of Appeals are unaffected by this order.
       This order shall be certified to the Court of Appeals of Virginia and shall be published in
the Virginia Reports.
       Justice McCullough took no part in the resolution of the petition.


                                              A Copy,

                                                Teste:




                                                         Patricia L. Harrington, Clerk